PER CURIAM.
Petition for writ of error coram nobis filed herein by James H. Irvine, an inmate of the Montana State Prison, appearing pro se.
The material facts are the same as alleged in In re Petition of Irvine, 140 Mont. 611, 374 P.2d 111, involving the same petitioner. However, in this proceeding petitioner contends that since the agreements of the Hell Gate Treaty of July 16, 1855, 12 Stat. 975, were never upheld, the boundaries as they existed before the Treaty still apply. In furtherance of this contention, petitioner cites a November 1961, decision of the Indian Claims Commission confirming the Confederated Salish and Kootenai Tribes as the original owners of the land ceded by the Hell Gate Treaty of 1855.
We find petitioner’s contention without merit. The Indian Claims Commission Act broadly empowers the Indian Claims Commission to compensate the various tribes for breaches of treaties, etc. 25 U.S.C.A. § 70. Nowhere in the Act is it suggested that the Commission is authorized to change the boundaries created by the Hell Gate Treaty of 1855.
Since the petition discloses no grounds for issuance of the writ, we dispense with our practice of referring it to the District Court and order it dismissed.
It is so ordered.